Worden, J.
Prosecution against the appellant for selling. *119intoxicating liquor to a person in the habit of getting intoxicated. Trial by court and conviction.
The only question made is, whether the evidence sustains the conviction. We think it does not. It scarcely shows that the person to whom the liquor was sold was in the habit, at the time, of becoming intoxicated; but if it does, it repels the idea that the defendant either knew or had the means of knowing it.
The judgment is reversed, and the cause remanded for a new trial.